Citation Nr: 1739779	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  07-28 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama
		

THE ISSUES

1.  Entitlement to service connection for residuals of a fracture of the left middle finger.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for arthritis of the hands.

5.  Entitlement to an effective date earlier than September 17, 2009, for the grant of a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 1971, to include service in the Republic of Vietnam from December 1967 to December 1968 and from July 1970 to January 1971.  His decorations and awards include two Air Medals and a Vietnam Campaign Medal with the "V" device for valor.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 1971 determination of the Chicago, Illinois, VA Regional Office (RO) as well as January 2006, September 2007 and February 2010 rating decisions of the Montgomery, Alabama, RO, which has assumed jurisdiction.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in April 2012.

In August 2012, the Board granted service connection for posttraumatic stress disorder (PTSD), lumbar spondylosis, left and right knee degenerative joint disease, and tinnitus; denied an increased rating for diabetes mellitus; and remanded the issues of entitlement to arthritis of the shoulders and hands, a skin disorder involving the toenails and feet, residuals of a fracture of the left middle finger, an eye condition, a sinus condition, bilateral hearing loss, obstructive sleep apnea, and erectile dysfunction, as well as the issue of entitlement to a TDIU.

In October 2013, the RO issued a rating decision granting TDIU effective October 9, 2013.  In November 2016, the RO issued a rating decision granting a TDIU effective September 17, 2009, and granting service connection for left and right shoulder acromioclavicular joint osteoarthritis; bilateral cataracts with blurred vision, dry eye syndrome of bilateral lacrimal glands, and bilateral Drusen (degenerative) of macula; allergic rhinitis (claimed as sinusitis); erectile dysfunction; and onychomycosis (claimed as skin disability involving the toenails and feet).  As the aforementioned awards of service connection constitute a full grants of the benefits sought on appeal, these issues are no longer before the Board.  However, as the decisions regarding the issue of entitlement to a TDIU do not constitute a full grant of the benefit sought on appeal, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the while the following issues have been certified to the Board, they will be adjudicated in a separate decision as they are subject to a pending hearing request:  entitlement to an earlier effective date than September 17, 2009, for service connection for radiculopathy, right lower extremity femoral nerve; entitlement to an earlier effective date than September 17, 2009, for service connection for radiculopathy, left lower extremity (femoral nerve); entitlement to an evaluation of 40 percent for diabetes mellitus, Type 2, prior to October 9, 2013; and entitlement to an evaluation of 20 percent for lumbar spondylosis prior to October 9, 2013.


FINDINGS OF FACT

1.  The Veteran's residuals of an old left middle finger fracture are related to service.

2.  A hearing loss disability for compensation purposes has not been shown during the pendency of the appeal.

3. The Veteran's sleep apnea is caused by his service-connected PTSD and diabetes mellitus.

4.  The Veteran's current arthritis of the left and right hands was incurred during in-service combat.

5. The Veteran's TDIU claim stems from a March 9, 2009, claim for service connection for diabetes mellitus; the Veteran's service-connected disabilities did not meet the schedular criteria or preclude substantially gainful employment consistent with his education and occupational history prior to March 9, 2009.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an old left middle finger fracture have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

3.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for service connection for arthritis of the left hand have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for arthritis of the right hand have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6.  The criteria for a TDIU, effective March 9, 2009, but not earlier, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a Fracture of the Left Middle Finger

The Veteran seeks entitlement to service connection for residuals of a fracture of the left middle finger, which he relates to an in-service injury.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

With respect to an in-service injury, service treatment records (STR) show that the Veteran experience pain and swelling after injuring his left middle finger while playing baseball.  A contemporaneous x-ray shows a chip at the distal head of the proximal phalanx of the left middle finger.  See STR (October 7, 1969).

With respect to a current disability, Social Security Administration (SSA) note an old fracture of the left middle finger that had not healed.  Additionally, the Veteran provided competent, credible testimony that he has experienced swelling and popping of the left middle finger since service.  In August 2012, the Board requested a VA medical opinion to determine the nature and etiology of the Veteran's left finger disability.  In October 2016, the VA examiner concluded that there is no evidence of a right middle finger fracture.  The Board finds that the October 20 16th VA medical opinion is inadequate as it evaluates the wrong thing.  Notwithstanding the inadequacy of the October 2016 medical, the Board concludes that there is sufficient evidence to resolve reasonable doubt in the Veteran's favor and therefore a remand is not necessary to obtain another medical opinion as the available evidence is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  In this regard, the Board finds that the evidence of the left middle finger satisfies the requirement of a current disability.

After resolving any doubt in the Veteran's favor, the Board finds that the evidence provides a sufficient nexus between the Veteran's in-service injury and his current disability.  In this regard, the Veteran's in-service chip at the distal head of the proximal phalanx of the left middle finger and his current old fracture of the left middle finger appear to be the same injury:  involving the same anatomical location and symptomatology (swelling).  More importantly, the Veteran has reported a continuation of the exact same symptomatology in and since service.

Accordingly, the Board finds that service connection for an old fracture of the left middle finger is warranted.

Hearing Loss

The Veteran seeks entitlement to service connection for hearing loss, which he relates to exposure to loud noise in service, to include during combat.

This case turns on whether the Veteran's hearing loss rises to the level of a hearing loss disability for compensation purposes.  VA regulations dictate that impaired hearing will be considered to be a disability for compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

An April 2009 VA audiological examination recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
10
10
10
15
15
100
LEFT
10
15
15
10
10
100

Significantly, the results of the April 2009 VA audiological examination show that the Veteran's hearing loss does not rise to the level of a hearing loss disability for compensation purposes.

During the April 2012 Board hearing, the Veteran testified that he reports to a private audiologist for annual hearing evaluations, but noted that he had not been diagnosed with hearing loss.  In a June 2013 letter, VA requested that the Veteran provide any treatment records and/or authorization to obtain records, to include the audiological records identified during the April 2012 hearing.  Since the June 2013 letter, the Veteran has provided numerous treatment records; however, none of the provided records relate to his reported, private audiological evaluations.  Additionally, the Veteran has not reported decreased hearing acuity since the April 2009 VA audiological examination, which may have indicated the presence of a current hearing loss disability.  Given VA's efforts to obtain any outstanding audiological records and the absence of worsening since the April 2009 VA audiological examination, the Board finds that VA has satisfied its duty to assist the Veteran in developing his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street . . . [and a Veteran]] cannot passively wait . . . where he may or should have information that is essential in obtaining the putative evidence.").  As such, the evidence of record shows that the Veteran does not have a current hearing loss disability for compensation purposes.  38 C.F.R. § 3.385.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Accordingly, service connection for hearing loss is not warranted.

Sleep Apnea

The Veteran seeks entitlement to service connection for sleep apnea, which he relates to his service-connected PTSD.

As the Veteran has a current diagnosis of sleep apnea (initially diagnosed via polysomnogram on July 25, 2007) and is in receipt of service connection for PTSD, this case turns on whether his current sleep apnea is proximately due to or the result of his service-connected PTSD.  See 38 C.F.R. § 3.310 (2016).

The evidence regarding the causal relationship between the Veteran's sleep apnea and PTSD consists of medical opinions rendered in November 2016 and December 2016.

In November 2016, a VA examiner implied that the Veteran's service-connected PTSD did not cause his sleep apnea.  In this regard, the examiner stated that the etiology of sleep apnea is multifactorial, and that while medical literature indicates a causal relationship between PTSD and sleep apnea, the preponderance of evidence-based literature does not support the notion that PTSD is the sole cause of sleep apnea.  The examiner noted that diabetes mellitus and PTSD are both risk factors for sleep apnea and that Vietnam veterans are particularly likely to develop sleep apnea.  The examiner further noted that the presence of diabetes and PTSD make sleep apnea even more likely to manifest in Vietnam veterans.

The examiner also opined that the Veteran's sleep apnea is not aggravated by his PTSD.  The rationale is that the Veteran's sleep apnea had onset in 2007 and he has never been prescribed psychotropic medications for his PTSD or received VA treatment for such.  The examiner noted that there are no private or VA records chronicling the care for sleep apnea.

In December 2016, a private physician opined that the Veteran's sleep apnea is related to his PTSD.  The physician cited several medical studies in support of his conclusion.

Initially, the Board finds that the November 2016 VA examiner's negative opinion tends to support the notion that the Veteran's sleep apnea is related to his service-connected PTSD and/or diabetes mellitus and service in the Republic of Vietnam.  Significantly, the examiner's opinion indicates that medical studies support the notion that the Veteran's PTSD could have caused his sleep apnea and the fact that the Veteran served in the Republic of Vietnam and is service-connected for diabetes mellitus further compound the likelihood that his sleep apnea is related to service or a service-connected disability.

To the extent that the VA examiner's opinion is at odds with that of private physician, each medical professional is competent to render a medical opinion, and a rationale was provided for each opinion.  At worst, the evidence with respect to whether the Veteran's sleep apnea is related to his service-connected PTSD is in equipoise.  Accordingly, after resolving any doubt in the Veteran's favor, the Board finds that service connection for sleep apnea is warranted.

Arthritis of the Hands

The Veteran seeks entitlement to service connection for arthritis of the hands, which he relates to an in-service helicopter crash during combat service in the Republic of Vietnam.  See, e.g., Substantive Appeal (March 2009); Board hearing (April 2012).  The Veteran reports a history of bilateral hand pain since the crash.  See Board hearing (April 2012).

Service treatment records confirm that the Veteran was involved in a helicopter crash during service.  At that time, he was treated for an elbow injury.  See, e.g., STR (May 5, 1968).  However, during the April 2012 Board hearing, the Veteran testified that he did not seek further treatment for his hand pain as it was not a priority in the midst of combat.

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154 (b) (West 2014), and its implementing regulation, 38 C.F.R. § 3.304(d) (2016), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Here, it is undisputed that the Veteran incurred bilateral hand injuries during service.  Indeed, these injuries are consistent with the Veteran's documented involvement in an in-service helicopter crash.

It is also undisputed that the Veteran has a current diagnosis of arthritis of the left and right hands.  See, e.g., VA examination (January 2010).  Accordingly, this case turns on whether the Veteran's current arthritis was incurred within one year after service or is otherwise related to an in-service injury.

Arthritis of the hands was initially diagnosed in April 2006, based on x-rays that showed significant arthritic changes.  See Private treatment record (April 17, 2006).

In January 2010, a VA examiner opined that the Veteran's hand arthritis is not related to service based, in part, on the fact that he was not in a helicopter crash.

The Board affords no probative value to the January 2010 VA examiner's opinion as it was predicated on the false premise of the Veteran was not involved in an in-service helicopter crash.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

In October 2016, a VA examiner opined that the Veteran's hand arthritis is not related to service.  The rationale was that the Veteran's treatment records do not show hand complaints prior to 2009, more than 40 years after the reported in service helicopter crash.

The Board affords no probative value to the October 2016 VA examiner's opinion as it was predicated on the false premise that treatment records do not show hand complaints prior to 2009.  Indeed, private treatment records show that arthritis of the hands was initially diagnosed in 2006 based on x-ray evidence of significant arthritic changes.  Furthermore, the examiner relied upon the absence of medical treatment since service and failed to address the Veteran's competent, credible reports of continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven").

Even though January 2010 and October 2016 VA examiners' inadequate opinions are the only medical opinions regarding the etiology of the Veteran's current bilateral hand arthritis, the Board concludes that there is sufficient evidence to resolve reasonable doubt in the Veteran's favor and therefore a remand is not necessary to obtain another medical opinion as the available evidence is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano, 17 Vet. App. at 312.  In this regard, the Board finds that the Veteran's competent, credible report of recurrent bilateral hand pain since his in-service combat injury provides sufficient evidence that his current bilateral hand arthritis was incurred in combat.  See 38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (d); see also Reeves, 682 F.3d at 998.  Indeed, once medically evaluated, the Veteran's hand pain was diagnosed as arthritis.  After resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for arthritis of the left and right hands is warranted, specifically in light of the Veteran's combat-related helicopter crash and his credible account of bilateral hand pain since such injury.

Accordingly, service connection for arthritis of the left and right hand is warranted.

TDIU prior to September 17, 2009

The Veteran contends that an effective date earlier than September 17, 2009, is warranted for the grant of a TDIU.

With respect to an earlier effective date, a TDIU is a form of increased rating claim, and, therefore, the effective date rules for increased compensation claims apply.  See Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  The effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).

The Board finds that a TDIU is warranted from March 9, 2009, as this was the earliest date of entitlement and date of claim.

First, the Board finds that the TDIU claim on appeal stems from a March 9, 2009, claim to reopen service connection for diabetes mellitus.  See Board decision (August 2012) (finding that the issue of entitlement to a TDIU was part and parcel to the initial increased rating claim for diabetes mellitus on appeal).  Historically, in April 2004, the Veteran filed a claim for entitlement to service connection for diabetes mellitus in April 2004, which the RO denied in October 2005.  In January 2006, the RO denied service connection for a toenail disability.  In February 2006, the Veteran submitted a notice of disagreement with ratings decisions dated July 2005 and January 2006.  The RO subsequently notified the Veteran that his February 2006 correspondence would only be accepted as a notice of disagreement with the January 2006 rating decision because the RO never issued a rating decision in July 2005 and the Veteran did not specifically disagree with the October 2005 rating decision.  In March 2007, the Veteran reported that he disagreed with the October 2005 rating decision.  The RO appropriately notified the Veteran that his March 2007 correspondence would not be accepted as a notice of disagreement with the October 2005 rating decision as it was received more than one year after the RO notified him of the October 2005 decision.  Thus, the October 2005 rating decision became final in the absence of new and material evidence or a notice of disagreement within one year after it was issued.  On March 9, 2009, the Veteran filed claim to reopen the issue of entitlement to service connection for diabetes mellitus; the RO granted service connection for diabetes mellitus in February 2010.  The Veteran appealed the initially assigned disability rating for diabetes mellitus, which raised the issue of entitlement to a TDIU.  In August 2012, the Board remanded the issue of entitlement to a TDIU.  Upon remand, in October 2013, the RO granted a TDIU, effective October 9, 2013.  In November 2016, the RO granted a TDIU effective September 17, 2009.  In sum, as the October 2005 rating decision denying service connection for diabetes mellitus was final, the March 9, 2009, claim to reopen the issue of entitlement to service connection for diabetes mellitus is the earliest possible claim to which the Veteran's TDIU claim could attach.  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).  In order for the Veteran to be awarded an effective date based on an earlier claim, such as his original service connection claim for diabetes mellitus, he has to show CUE in the prior denial of the claim, i.e., the October 2005 rating decision.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995); see also Rudd v. Nicholson, 20. 296, 299-00 (2006).

Second, the Board finds that March 9, 2009, is the earliest potential date of entitlement to a TDIU.  From March 9, 2009, the Veteran was service-connected for a lumbar spine disability, bilateral knee disabilities, tinnitus, residuals of left thigh burn, diabetes mellitus, shoulders, cataracts, allergic rhinitis, and erectile dysfunction.  These disabilities, collectively rated 80 percent disabling, met the schedular rating criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  More importantly, the evidence suggests these disabilities precluded the Veteran from obtaining or maintaining substantially gainful employment.

Accordingly, a TDIU is warranted from March 9, 2009, as it is the earliest date of claim and date of entitlement.  Absent evidence of an earlier claim and prior entitlement to a TDIU, an effective date prior to March 9, 2009, is not warranted.



ORDER

Service connection for residuals of an old left middle finger fracture is granted.

Service connection for hearing loss is denied.

Service connection for sleep apnea is granted.

Service connection for left hand arthritis is granted.

Service connection for right hand arthritis is granted.

Subject to the law and regulations governing payment of monetary benefits, an award of a TDIU, effective March 9, 2009, is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


